Citation Nr: 1611064	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mild degenerative changes of the right lateral joint space narrowing with a 1 cm calcified density in the anterior intercondylar notch of the right knee. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected mild degenerative changes of the right lateral joint space narrowing with a 1 cm calcified density in the anterior intercondylar notch of the right knee. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the October 2007 decision, the RO denied service connection for a left knee disorder.  In March 2008, the Veteran filed a notice of disagreement with the October 2007 rating decision, and the RO issued a statement of the case in August 2009.  Further in an August 2009 rating decision, the RO granted service connection for the Veteran's right knee disability with an initial 10 percent, effective June 12, 2007.  In September 2009, the Veteran filed a substantive appeal (VA Form 9).  In addition, the September 2009 VA From 9 also functioned as the Veteran's notice of disagreement with regard to the propriety of the initially assigned rating for his right knee disability, as addressed in the August 2009 rating decision.  However, the RO interpreted the September 2009 VA Form 9 as acting solely as a notice of disagreement despite the fact that such indicated the Veteran's intent to appeal all issues listed on the statement of the case and included his arguments with regard to service connection for a left knee disorder.  The Board recognizes the VA Form 9 and therefore has jurisdiction over the Veteran's claim for service connection for a left knee disorder stemming from the October 2007 rating decision.  Therefore, while May 2014 and March 2015 rating decisions confirmed and continued the previous denial of service connection for a left knee disorder, such are rendered moot. 

Although the Veteran previously requested a Board hearing before a Veterans Law Judge sitting at the RO in his substantive appeals, in August 2015 he submitted a statement withdrawing his request for a hearing.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The Board notes that, in March 2014 and March 2015, new evidence was added to the record pertaining to the evaluation of the Veteran's knee disorders, including a March 2015 VA examination and VA treatment records, and the Veteran has not submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  In December 2015, the Board sent a notification letter to the Veteran and his representative informing them of the need for a waiver; however, no response was received.  As this evidence is pertinent to the Veteran's claim for an initial rating in excess of 10 percent for his right knee disability, such evidence must be considered by the AOJ in the first instance.  However, with regard to the Veteran's claim for service connection for a left knee disorder, the Board notes that the additional evidence was considered by the AOJ in the May 2014 and March 2015 rating decisions.  Nevertheless, as discussed further below, the Board finds that additional development is required and, thus, the AOJ will have the opportunity to consider the additional evidence upon readjudication of the Veteran's claims. 

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim for an initial rating in excess of 10 percent for his right knee disability, as noted in the Introduction, since the issuance of the August 2012 supplemental statement of the case, new evidence has been added to the record without a waiver of AOJ consideration.  This new evidence consists of VA treatment records dated after August 2012 and a March 2015 VA examination addressing the nature and severity of the Veteran's bilateral knee disorders.  In December 2015 a notice was sent to the Veteran and his representative informing them of the need for a waiver; however, no response was received.  Therefore, a remand is necessary in order for the AOJ to consider such evidence in the first instance.

With regard to the Veteran's claim for service connection for a left knee disorder, he was provided with VA examinations in July 2009, December 2010, October 2011, and March 2015 in order to determine the etiology of such disorders.  Unfortunately, for the reasons explained below, the VA examination reports are inadequate to decide such issue and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In this case, the Veteran contended in his June 2007 claim that he began to have problems with his knees while on active duty and that he sought treatment on several occasions for pain and stiffness.  In addition, in his September 2009 substantive appeal, he alleged that his left knee disorder is caused or aggravated by his service-connected right knee disability.  The record reflects a current diagnosis of  left knee joint osteoarthritis in March 2015, and, as noted previously, he is service-connected for a right knee disability.     

A review of the July 2009, December 2010, October 2011, and March 2015 VA examination reports reveal that they are inadequate for multiple reasons.  In this regard, the July 2009 VA examiner noted the Veteran's allegation of sustaining an injury to his right knee while in service and then developing left knee pain as a result.  The VA examiner diagnosed mild degenerative changes of the left knee; however, he did not offer an opinion with respect to the etiology of such disorder.  In addition, the Veteran underwent VA examinations in December 2010 and October 2011.  These examiners examined his left knee but did not offer an opinion as to the etiology of such disorder.  In March 2015, the VA examiner diagnosed left knee joint osteoarthritis and opined that such was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  In support of such opinion, the examiner stated that a cause and effect relationship between contralateral knee joints has not been established to date by preponderance of the medical literature.  Therefore, he was unable to establish a nexus of the contralateral knee joints.  However, the examiner did not address the Veteran's statements that, as a result of his right knee disability, he favored such knee, thus putting greater pressure on the left knee.  Furthermore, he did not offer an opinion as to whether the Veteran's right knee disability aggravated his left knee disorder.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr, supra.  Therefore, the Board finds that a remand in order to obtain an addendum opinion is necessary.  In offering an opinion, the examiner must consider the Veteran's lay statements regarding service incurrence and continuity of symptoms since service, as well as his statements regarding the impact favoring his right knee had on his left knee.

Additionally, there is no indication that the Veteran has been provided with proper notice regarding secondary service connection required by the Veterans Claims Assistance Act of 2000 (VCAA).  Such should be accomplished on remand.

While on remand, the AOJ should associate any updated VA treatment records dated from February 19, 2014, with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a claim of entitlement to service connection for a left knee disorder as secondary to his service-connected right knee disability.

2.  Obtain and associate with the Veteran's electronic claims file VA treatment records dated from February 19, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, return the claims file to the March 2015 VA examiner to offer an opinion regarding the etiology of the Veteran's left knee disorder.  The claims file and a copy of this remand must be provided to the examiner for review and the examination report must reflect review of these items.  If the March 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) Based on a review of the entire record-including, but not limited to, the Veteran's reported history-the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed left knee disorder had its onset during his military service or is otherwise etiologically related to such service. 

(B) The examiner should opine as to whether or not arthritis of the left knee manifested within one year of the Veteran's discharge from active service (i.e., January 1994), and, if so, describe the manifestations.

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed left knee disorder is caused OR aggravated by the Veteran's service-connected right knee disability.  In offering such opinion, the examiner must address the Veteran's contention that his left knee disorder is a result of favoring his right knee.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining trauma or an injury in service, and those lay reports, to the extent made, must be considered in formulating the requested opinion.  A complete rationale must be provided for all opinions and conclusions reached. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2012 supplemental statement of case, to specifically include VA treatment records and the March 2015 VA examination report referable to the Veteran's right and left knee disorders.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

